Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
This action is in reply to the Application received on September 10, 2019.  
Claims 1-18 are currently pending.
Claim 18 is withdrawn.
Claims 1-17 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of the Restriction Requirement in the reply filed on 9 September 2021 is acknowledged.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 13, the phrase “the first feature set” in line 10 renders the claims vague and indefinite if this is the same or distinct from the previously recited “a predetermined first feature set” set forth in line 8.  As presently stated it is unclear what this limitation requires. 
Claims 1, 13 recites the limitation "the first number.”  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 13, recites the limitation "the second number.”  There is insufficient antecedent basis for this limitation in the claims.
Regarding Claims 1, 13, the term “highest” is a relative term which renders the claim indefinite.  The term "highest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The Examiner finds that because the claims are indefinite under 35 U.S.C. §112a, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter. The following is an analysis of the instant claims with regard to subject matter eligibility as outlined in the 2019 PEG on Subject matter eligibility. Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter, the rationale for this determination is explained below.  Independent claim 1 is selected as representative of the claims being rejected. 
The claim recites a mathematical formula or calculation that is used to determine calculate scores and relevancy of inputs.   The claims set forth a mathematical formula or calculation or determining query relevancy.  Thus, the claim recites a mathematical concept.   Thus, the claim recites an abstract idea
Additionally, the claim recites the limitations of receive and identify, wherein these limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “processor” language, the claim encompasses the user manually calculating relevancy and score processing.  Thus, this limitation is also a mental process.
Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform the receiving, identifying and processing steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information and processing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the relevancy, identifying and processing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Even considered as an ordered combination, the additional limitations of claim 1 do not add anything further than when they are considered individually. Thus, under Step 2B of the Mayo 
The analysis above applies to all statutory categories of invention.  Although literally invoking a method and system, independent claim 13 remains only broadly and generally defined, with the claimed functionality paralleling that of system claim 1.  As such, Claim 13 is rejected for at least similar rationale as discussed above.
Dependent claims 2-12, 14-17 do not add “significantly more” to the abstract idea since they merely recite more complexities descriptive of the abstract idea in further definition of the information itself to be transmitted, receiving further data for collection, and analyzing the information. Such complexities do not provide additional elements in addition to the abstract ideas themselves. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.
Accordingly, these claims fail to set forth a statutory process under 35 USC 101.


Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684